Campbell, J.,
delivered the opinion of the court.
The amended declaration avers the imprisonment by the defendant of the plaintiff for more than thirty days under a pretended warrant Calling it a pretended warrant does not make it so, it is true, but a real and legal warrant is not authority for such imprisonment as is charged, at least prima facie it is not, and the facts stated are sufficient to require an answer. A warrant is process for the arrest of a person, who, when arrested, should be taken before an officer authorized to inquire into the cause of arrest, and the unexplained detention of the party by virtue of process for his arrest without any mittimus was a cause of action.
The demurrer to the amended declaration should have been overruled.

*115
Judgment reversed, the demurrer to the amended declaration overruled, and oause remanded for further ’proceedings in the circuit COV/l't.